Citation Nr: 1009643	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a conversion disorder 
with pseudo-seizures. 



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from December 2000 to December 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which in pertinent part granted service connection 
for posttraumatic stress disorder (PTSD) with major 
depressive disorder (claimed as insomnia, nightmares, and 
severe anxiety disorder), which was assigned an initial 30 
percent disability rating.  Service connection for a 
conversion disorder; meningioma, brain lesion; pension 
benefits, and a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) were denied.  The Veteran's then attorney filed a 
Notice of Disagreement (NOD) in October 2007 disagreeing with 
the denial of service connection for a conversion disorder, a 
TDIU rating, and a 30 percent rating for PTSD with major 
depressive disorder, specifically stating that PTSD with 
major depressive disorder should be assigned a 70 percent 
disability rating.  

An October 2007 rating decision granted a 70 percent 
disability rating for PTSD with major depressive disorder, 
effective the date of the initial grant of service 
connection.  This was noted to be a complete grant of the 
benefit sought on appeal.  Also, a TDIU rating was granted, 
although entitlement to basic eligibility for Dependents' 
Education Assistance (DEA) was denied.  Subsequently, a 
Statement of the Case (SOC) was issued in February 2008 which 
addressed only the issue of service connection for a 
conversion disorder.  After filing VA Form 9, Substantive 
Appeal, in March 2008, the Veteran's attorney withdrew his 
representation in July 2008.  A November 2008 rating decision 
proposed to find the Veteran incompetent but a March 2009 
rating decision determined that he was competent.  




FINDINGS OF FACT

A conversion disorder with pseudo-seizures was not present 
during service, was first demonstrated in 2006, after service 
discharge, and is not etiologically related or the result to 
of the service-connected PTSD, nor is it aggravated thereby.  


CONCLUSION OF LAW

A conversion disorder with pseudo-seizures was not incurred in 
or aggravated by active service nor is it proximately due to 
or aggravated by service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) and (b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims. See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice 
requirements apply to all five elements of a service 
connection claim which are: 1) veteran status; 2) existence 
of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The RO provided the Veteran with pre-adjudication VCAA notice 
by letter, dated in February 2007, prior to the September 
2007 rating decision which denied service connection for the 
disability at issue.  He was informed that VA would obtain VA 
records and records of other Federal agencies, and that 
private medical records could be submitted or VA could be 
authorized to obtain such records.  He was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  He was also 
provided notice of the laws and regulations governing 
effective dates and disability ratings.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The Veteran declined to testify in support of his 
claim.  His service treatment records are on file.  VA 
outpatient treatment records are on file.  Also, the Veteran 
was afforded VA examinations in conjunction with his claim 
for service connection.  In October 2007 a copy of the 
Veteran's claim file was forwarded to his then attorney.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

In October 2006 D. B. B., a psychologist stated that the 
Veteran had PTSD and a dissociative disorder, not otherwise 
specified, and these diagnoses were supported by tests and 
clinical observation.  A dissociative amnestic disorder was 
also supported by test scores and clinical observation.  The 
PTSD and the dissociative disorder, not otherwise specified, 
were both traumatic in origin.  The Veteran's traumatic 
experiences in the Navy were the main contributors to his 
PTSD.  

An October 2006 report from a physician of the Neuroscience 
Foundation states that EEG monitoring revealed spells that 
were consistent with being psychogenic non-epileptic in 
nature.  

A January 2006 report of a neuropsychological evaluation by 
Dr. J. P. S. reflects that, collectively, findings argued for 
probable psychogenic non-epileptic seizures.  

A November 2006 statement from a service comrade attested to 
the Veteran's inservice stressors but also reported that he 
had been informed by the Veteran that the Veteran had 
internalized his stress and now had on average 6 psychogenic 
amnesia spells, 1 to 3 seizures, flashbacks, and nightmares 
daily.  He had been out of work since August when these 
episodes had begun.  

A December 2006 VA outpatient treatment (VAOPT record 
reflects the Veteran was experiencing symptoms consistent 
with PTSD and a dissociative disorder, not otherwise 
specified.  However, the Veteran was educated about the 
general etiology of a dissociative identity disorders and how 
such symptoms did not seem consistent with the development of 
his current PTSD symptoms.  He was educated regarding 
dissociative symptoms as a potential symptom of PTSD.  Later 
that month it was reported that he had non-epileptic seizures 
and that the possible etiology was likely that of PTSD.  
Also, later that month it was reported that his psychogenic 
seizures had begun around September 2006.  Also in December 
2006 it was noted that he had a dissociative episode when 
questioned about his PTSD stressors.  

A January 2007 VAOPT record reflects that the Veteran had 
reduced experiences related to his beliefs regarding the 
development of multiple personalities.  

A March 2007 VAOPT record reported that the Veteran had been 
diagnosed with a conversion disorder, presenting as symptoms 
of both seizures and left-side numbness and weakness.  His 
seizures had been documented in the past as psychogenic, 
during observation, when he had multiple episodes without 
corresponding EEG findings.  

An April 2007 VAOPT record reflects an active problem list 
which included PTSD, pseudo-seizures, and, based on neurology 
notes, a probable conversion disorder.  

On VA neurology examination in August 2007 the Veteran's 
claim file was not available for review by the examiner, but 
electronic records were reviewed.  The Veteran reported that 
he began having spells that had been diagnosed as non-
epileptic seizures (conversion disorder) in September 2006, 
and he claimed that they were secondary to PTSD.  A discharge 
summary of VA hospitalization in February 2007 noted 
diagnoses of pseudo-seizures, probable conversion disorder, 
and PTSD.  It was noted that he had had a previous diagnosis 
of pseudo-seizures diagnosed in an epilepsy monitoring unit.  
However, his seizures had also been documented in the past in 
an epilepsy monitoring unit (EMU) where he had multiple 
episodes without corresponding EEG findings.  He had last 
worked, for 8 months, in September as an electrician and had 
left due to his non-epileptic spells. 

The Veteran described a history of his spells as starting 
with a warning of disorientation and a feeling that something 
was not right.  Others had told him that he flailed and 
kicked during these spells.  The spells lasted from 2 to 7 
minutes.  He would bite his tongue but had no incontinence of 
his bowels or bladder.  He had a spell every 7 to 10 days.  
He took 1,000 mgs. of Depakote, daily, but it did not help.  

On examination the Veteran had marked give-way weakness even 
after being confronted with the fact that he could move 
normally when not being examined.  Repeat testing showed that 
his true strength was 5/5 throughout.  The diagnosis was that 
he had pseudo-seizures, with EMU documentation of no 
epileptic activity during the spells.  It was the examiner's 
opinion that the pseudo-seizures (psychogenic non-epileptic 
seizures) were not caused by or a result of the Veteran's 
PTSD since there was no nexus by which to link the two 
conditions.  

On VA psychiatric examination in August 2007, to determine 
whether the Veteran had PTSD, the Veteran's claim file and 
medical records were reviewed.  It was reported that he had 
been hospitalized for assessment of a heart condition and 
seizures.  He had been treated for PTSD and major depression.  
He had also been treated for anxiety, depression, a 
dissociative amnestic disorder, and for a dissociative 
disorder not otherwise specified.  In the past he had abused 
alcohol.  

After a mental status examination it was noted that with 
regard to somatic changes, the Veteran had conversion 
symptoms (seizures).  He reported that he had last worked in 
September 2006 due to seizures.  The diagnoses were PTSD, a 
major depressive disorder, and conversion disorder.  

An October 4, 2007, VAOPT record stated that the Veteran had 
pseudo-seizures, a form of conversion disorder, related to 
his diagnosis of PTSD.  

On VA neurology examination in November 2007 the Veteran's 
claim file and medical records were reviewed.  The neurology 
examination was conducted after a November 2007 VA 
psychiatric examination and the requested opinion was to be 
submitted by the examiner that conducted the VA psychiatric 
examination.  After a physical examination, it was noted that 
the Veteran had had outpatient and inpatient seizure work-ups 
in 2006.  An outpatient EEG at St. Elizabeth Medical Center 
in September 2006 was normal.  Inpatient EEG monitoring at 
the University of Cincinnati in October 2006 was also 
negative for epilepsy or other organic cause for seizure 
activity.  The diagnosis was pseudo-seizures due to 
psychogenic causes.  

On psychiatric examination in November 2007 the pertinent 
parts of the Veteran's claim file were reviewed.  The Veteran 
described his symptoms of PTSD and stated that any stressful 
situations caused increased anger and also caused seizures.  
He also described some dissociative episodes related to this.  
He had not been able to drive due to a seizure disorder.  He 
reported having 3 or 4 seizures per month.  In reviewing the 
Veteran's chart, it appeared that he had pseudo-seizures, and 
he stated that he had a conversion disorder.  The examiner 
was uncertain whether the Veteran tied the conversion 
disorder to the pseudo-seizure issue.  

Currently the Veteran was unable to work as an electrician 
because he was told that if he had a seizure he could 
electrocute himself, or he could electrocute himself and then 
have a seizure.  The Veteran had not been seen in the PTSD 
clinic since April 2007.  He had worked as a cellular tower 
technician until he had his first seizure in September 2006.  
The series of events leading up to this were that he had had 
his first panic attack in July 2006.  He admitted that he had 
been drinking at that point.  He was supposed to be married 
in that July but because of the seizure this did not work out 
and the marriage was postponed, and he was later married in 
October 2006.  He described having nightmares and flashbacks 
of inservice traumatic events.  

On mental status examination the Veteran did not appear to be 
particularly interested and yawned frequently throughout the 
interview.  He also seemed to be dissociated from the current 
situation. He described dissociative episodes.  He described 
one such episode in detail, in which someone dented his car 
in a parking lot and the Veteran got out of his own car and 
the last thing he remembered was kicking the tires of the 
other car, but he evidently had threatened the other driver 
with bodily harm and had pushed that driver around a little 
and he was also verbally abusive.  However, when the police 
came, the Veteran's wife explained the situation to them, so 
the Veteran was not arrested.  He no longer drank heavily but 
at one point was drinking at least a twelve pack of beer, 
along with hard liquor.  The diagnoses were PTSD and pseudo-
seizure with conversion reaction.  

It was noted that it was the Veteran's contention that PTSD 
caused his conversion reaction/pseudo-seizure.  As to this 
the examiner noted that there were several things that had 
happened at the time that the Veteran's conversion disorder 
and pseudo-seizures began.  He was a little too old and of 
the wrong gender to be a prime candidate for a conversion 
reaction.  He began to have the panic symptoms just prior to 
getting married for the second time, which the examiner found 
to be of interest.  Another interesting factor was that the 
"seizures" began just after he got married.  These had 
necessitated his not working.  There was some friction 
between he and his wife.  

The examiner stated that he believed that the conversion 
reaction/pseudo-seizures were not very likely associate with 
the Veteran's PTSD but they may be more associated with the 
fact that there were other things going on in his life.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence 
is against the claim.  If so, it is denied, but if the 
preponderance supports the claim or the evidence is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102.  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 

Analysis

It is neither shown nor contended that the Veteran's 
conversion disorder with pseudo-seizures developed during his 
active service and there is no evidence of record suggesting 
that it did.  Also, it is clear that the Veteran does not 
have an organic seizure disorder, inasmuch as EEGs have ruled 
out the presence of an actual epileptic or seizure disorder.  
Rather, it is contended that the Veteran has a conversion 
disorder with pseudo-seizures due to his service-connected 
PTSD.  A number of medical opinions on file address this 
matter. 

To be probative a medical opinion or examination report must 
contain (1) a clear conclusion, (2) be based on supporting 
data, and (3) set forth a reasoned medical explanation 
connecting the two.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  The Court has rejected the principle 
that opinions of private treating physicians are entitled to 
presumptively greater weight.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993); see also D'Aries, 22 Vet. App. 97, 107-
08 (2008).  However, a private medical opinion may not be 
discounted solely because that physician did not review the 
claims file but, rather, relied on a history related by a 
Veteran nor may a VA medical opinion be given greater weight 
solely because the claim file was reviewed.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  Rather, the history 
related, and upon which the opinion relied, must be assessed.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may 
reject medical opinion based on inaccurate facts provided by 
a veteran), Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Grover v. West, 12 Vet. App. 109, 112 (1999), Bloom v. West, 
12 Vet. App. 185, 187 (1999), and Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

The October 2006 opinion of a private psychologist was that 
both the Veteran's PTSD and dissociative disorder, not 
otherwise specified (and later described in the record as a 
conversion disorder) were both due to trauma.  It was noted 
that inservice traumatic experiences were the main 
contributors to the Veteran's PTSD.  This may suggest that 
both of these disorders are due to inservice trauma, but it 
is unclear from the opinion whether any putative postservice 
trauma may have contributed to either PTSD or a dissociative 
disorder.  However, the record is otherwise clear that the 
claimed conversion disorder with pseudo-seizures is unrelated 
to any event during military service, including any inservice 
trauma.  Indeed, it is now only contended that the conversion 
disorder with pseudo-seizures is secondary to the service-
connected PTSD.  Thus, this opinion is no more than a general 
conclusion and was clearly based on history provided by the 
Veteran that is unsupported by clinical evidence.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when it is unsupported by clinical evidence).  

On the other hand, an opinion containing only data and 
conclusions is of little weight.  And here, the VAOPT 
notations in December 2006 only suggested that the Veteran's 
claimed disorder was a potential symptom of or due to PTSD, 
without making a definitive statement of etiology.  Also, the 
October 2007 VAOPT notation stated that the pseudo-seizures 
were a form of conversion disorder and were due to PTSD.  
However, the basis of this opinion was not fully set forth, 
i.e., not rationale was stated.  

The opinions which weigh against the claim are those obtained 
on the August 2007 VA neurology examination and the November 
2007 VA psychiatric examination.  The neurology examination 
confirmed that the pseudo-seizures were not genuine seizures 
and were not caused by PTSD because there was no nexus which 
linked the two conditions.  The November 2007 VA psychiatric 
examination went further, stating that the two were not very 
likely associated, and suggested that the conversion disorder 
with pseudo-seizures was due to other stressful postservice 
events occurring in the Veteran's life.  It was further 
implied that a conversion disorder would usually develop in a 
person of a younger age and of the other gender.  In each 
instance, the Veteran's medical records were reviewed and the 
psychiatric examiner reviewed the pertinent parts of the 
Veteran's claim files.  Moreover, these two opinions were 
rendered after a request was made to specifically address the 
etiology of the conversion disorder with pseudo-seizures.  
Moreover, each VA examiner reported the Veteran's medical 
history. 

Thus the Board gives greater probative value to the opinions 
of these two VA examiners.  Accordingly, the Board finds that 
service connection for a conversion disorder with pseudo-
seizures is not warranted.  This being the case, the claim 
must be denied because the preponderance of the evidence is 
unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for a conversion disorder with pseudo-
seizures is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


